Citation Nr: 0403608	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post- traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968, with service in the Republic of Vietnam.  He is the 
recipient of the Purple Heart.

This appeal arises from a December 2001 rating decision that 
assigned a 50 percent rating for PTSD, effective September 4, 
2001, after granting service connection for this disability.

As requested the veteran was scheduled for a hearing before a 
Decision Review Officer at the RO in April 2003; however, 
this hearing was cancelled at the veteran's request on the 
date of the hearing.  Neither he nor his representative has 
requested that the hearing be rescheduled.  Accordingly, the 
Board deems the hearing request to be withdrawn.


FINDINGS OF FACT

1.  All evidence and information necessary for equitable 
disposition of the appeal have been obtained.

2.  The veteran's PTSD has been productive of occupational 
and social impairment which more nearly approximates 
deficiencies in most areas and an inability to establish and 
maintain effective relationships than reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's PTSD.  .  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Only the salient records are addressed below.

VA outpatient treatment records show that the veteran was 
seen in April 2001 by the attending psychiatrist for 
complaints of insomnia, depression and survivor guilt when he 
thinks about his war experiences in Vietnam.  He was noted to 
be depressed but not suicidal.  In May 2001, he was noted to 
have a positive depressive screen.  He complained of 
difficulty sleeping, of pressure building up, and loss of 
enjoyment.  He reported being married twice, and being 
married again about three years ago, but was ambivalent about 
his marriage.  He related a work history of factory work 
since discharge from service.  His current job of two years 
in a factory was on the midnight shift.  He denied excessive 
alcohol or substance use, and had a brother whom he saw 
occasionally.  He related nightmares, but denied suicidal 
ideation, and indicated that his life was devoid of pleasure 
due to being a workaholic, and reportedly working 60 to 70 
hours a week.  He had been started on medication but stopped 
taking in June 2001 due to lethargy.  The global assessment 
of functioning (GAF) was estimated at 60.

In a VA Form 21-4138 received in September 2001, the veteran 
stated that he had flashbacks, cold sweats, and nightmares 
from his service in Vietnam. 

The veteran underwent a VA examination in November 2001.  He 
reported stressors during combat service in Vietnam.  He 
reported a psychiatric history of vague auditory 
hallucinations and of noises.  He reported nightmares and 
flashbacks.  The examiner noted that the veteran was 
hypervigilant, startled easily, had feelings of depression 
with diminished interest, worthlessness, anger, diminished 
motivation, isolativeness, and low frustration tolerance.  He 
was currently employed as a maintenance man of machines for 
two years.  He was taking Nefazone for psychiatric treatment.

On mental status examination, the veteran was noted to be 
casually dressed and cooperative.  Mood was noted as 
depressed, affect blunted, speech normal with no perceptual 
problems.  Thought processes and thought content were normal, 
and there were no suicidal or homicidal ideations.  He was 
oriented to person, time and place.  His memory was one out 
of three, and he was unable to do serial 7s.  Insight and 
judgment were fair.  Impulse control was fair, and he denied 
recent stressful life events.  He related that he spent most 
of his time working, and spends time by himself when not 
working.  He does not go out.

The examiner concluded that the veteran had symptoms of 
depression and PTSD; was able to work, but was quite 
isolative.  The Axis I diagnoses were PTSD and major 
depression.  The GAF was 45.  

On VA examination in July 2002, he reported symptoms 
consistent with those reported at his November 2001 VA 
examination.  His medical history was significant for cardiac 
problems and hypertension. 

He reported that he was not currently receiving any 
psychiatric treatment treatment. He reported a history of 
suicidal ideation.  He had been married three times and had 
two children.  He described his family life as rocky.

The examiner noted that the veteran was casually dressed and 
cooperative.  Affect was blunted, speech normal, mood 
depressed, and there were no perceptual problems.  Thought 
processes and thought content were normal.  There was no 
suicidal or homicidal ideation, and he was oriented to 
person, place, and time. Memory was 1 out of three, insight 
and judgment fair, and he was able to do serial 7's.  He 
related working, going home and sleeping, and that he did not 
socialize much with anyone except his brother.  He was noted 
as estranged from his own family.  The examiner noted that 
the veteran was able to work, but was quite isolative.  PTSD 
and major depression were diagnosed.  The GAF was estimated 
at 45.

II.  Veterans Claims Assistance Act of 2000

The Board notes that VA's General Counsel has held that the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)], is not applicable 
to appeals such as the current one involving a notice of 
disagreement with the initial evaluation of a disability.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  This precedent 
opinion by the VA General Counsel is legally binding upon the 
Board.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that the record reflects that 
the veteran has been informed of the evidence and information 
necessary to substantiate his claim, the evidence and 
information that he should submit and the assistance that VA 
would provide to obtain evidence on his behalf.  In addition, 
all indicated development of the record has been completed.  
Therefore, the Board will address the merits of the veteran's 
claim.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

A 50 percent rating is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).


The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

In the case at hand, both of the veteran's recent VA 
examinations resulted in GAF scores of 45, denoting serious 
symptoms or serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job). 
Although the veteran maintains employment, the VA 
psychiatrist noted that he is isolative at work, does not 
have any friends, and associates only with his brother.  In 
sum, the preponderance of the evidence establishes that 
throughout the initial evaluation period the impairment from 
the veteran's PTSD more nearly approximates the social and 
occupational impairment with deficiencies in most areas and 
inability to establish and maintain effective relationships 
required for a 70 percent evaluation, than the impairment 
contemplated by a 50 percent rating.

The Board has also considered whether the disability warrants 
a 100 percent rating during any portion of the initial 
evaluation period, as required by Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence shows that the disability has 
not resulted in gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  In 
addition, the record demonstrates that the veteran has 
maintained substantially gainful employment throughout the 
initial evaluation period.  Therefore, the Board has 
concluded that the social and industrial impairment from the 
disability does not more nearly approximate the total level 
of impairment required for a 100 percent rating than the 
level of impairment required for a 70 percent rating.  
Accordingly, a 100 percent rating is not warranted for any 
portion of the initial evaluation period.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required hospitalization for the disability.  
In addition, the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board concludes that referral of the case for extra-schedular 
consideration is not warranted.


ORDER

An initial evaluation of 70 percent for PTSD is granted from 
the effective date of service connection, subject to the 
criteria governing the payment of VA monetary benefits.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



